Citation Nr: 1416582	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO. 08-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Daughter
The Veteran's Wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1. Bilateral hearing loss was demonstrated on examination for induction into service.

2. The most probative evidence reflects that the Veteran's bilateral hearing loss was not aggravated beyond the natural progression during service.

3. The most probative evidence is against a finding that the Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1. Pre-existing bilateral hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

2. Tinnitus was not incurred in, or aggravated by service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran also testified before a DRO in August 2008.  The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to ascertain the onset of symptoms, duration of symptoms, any nexus between current disability and service, and the existence of any pertinent outstanding evidence.  The DRO solicited information relevant to pertinent evidence that might have been overlooked and that might substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's claim was previously remanded by the Board in September 2011 to obtain an outstanding VA record and to provide the Veteran with a VA examination.  Review of the claims file reflects that the outstanding questionnaire associated with the July 2007 VA examination was obtained.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in October 2011 in connection with the Veteran's claims.  Review of the October 2011 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's September 2011 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. 97; Dyment, 13 Vet. App. at 146-47.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III. Service Connection - Bilateral hearing loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he was exposed to noise from firing weapons at firing ranges as well as artillery fire.  The Veteran asserts that such in-service noise exposure caused his current bilateral hearing loss disorder which he claims to have experienced since service.

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.  

In this case, the evidence shows that the Veteran had preexisting bilateral hearing loss that was "noted" at entrance into service that did not increase in severity during service.  The Veteran's high frequency bilateral hearing loss was "noted" on the May 1965 enlistment physical.  The reported puretone threshold results, converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
X
55
LEFT
20
5
25
X
55

The Court has defined hearing loss outside the normal limits as a finding of threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  On the May 1965 service entrance physical report, the service examiner recorded an auditory threshold level of 55 dB at 4000 Hz bilaterally and noted a hearing profile and defect for the Veteran; therefore, the May 1965 service examiner noted preexisting bilateral high frequency hearing loss upon entrance into service.  38 C.F.R. § 3.304(b).  

As bilateral hearing loss disability was noted at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's preexisting hearing loss disorder was noted at the time of entry into service, service connection for hearing loss may be granted only if it is shown that the hearing loss disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  The primary question then is whether the preexisting bilateral hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation of the Veteran's preexisting hearing loss disorder during service, the Board finds that the weight of the evidence shows that the Veteran's preexisting hearing loss did not increase in severity during service.  Reviewing the evidence of record, the Board notes the Veteran's contention that he was exposed to acoustic trauma in service and he is competent and credible to relate that information.  38 U.S.C.A. § 1154(a) (West 2002).  While the Veteran had such acoustic trauma in service, the Board finds that the weight of the evidence demonstrates no permanent worsening of the Veteran's preexisting hearing loss during service.  

At the 2008 DRO hearing the Veteran testified that he had normal hearing at the time of enlistment, that he started experiencing hearing loss in service, and that he was not provided a separation physical.  The Veteran, his wife, and his daughter all stated that the Veteran was not provided hearing protection while firing weapons in service.  In additional statements received by the Board, including August 2012 correspondence, the Veteran has asserted that his hearing was normal at the time of enlistment.  He was also adamant at the October 2011 VA examination that his hearing was normal at the time of enlistment and began as a result of service.  However, the Board finds that these statements of in-service incurrence are outweighed by the objective evidence of record that the Veteran's hearing loss pre-existed service and did not increase in severity during service.

Audiometric testing was also conducted at the January 1967 service separation physical.  The reported puretone threshold results, converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
15
LEFT
20
15
15
X
15

When compared with the May 1965 service entrance audiology examination, the January 1967 service separation examination physical results indicate that the Veteran's high frequency hearing loss symptomatology noted at service entrance did not increase in severity during service.  In fact, the January 1967 service discharge physical findings indicate audiometric measures within the "normal" hearing range.  See Hensley (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  In addition to the audiometric testing at service entrance and service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or other ear abnormality, or other relevant complaints or treatment of the ears or relevant system.  A January 1967 report of medical history reflects that the Veteran denied any ear, nose, or throat trouble at separation while reporting a history of mumps and venereal disease.

In October 2011 the Veteran underwent a VA audio examination.  The October 2011 VA examiner noted that pre-induction examination indicated hearing loss at 4000 Hz bilaterally.  The October 2011 VA examiner opined that the Veteran's current hearing loss was less likely as not caused by or as a result of military noise exposure because the hearing loss present at 4000 Hz preexisted service.  The examiner went on to opine that the Veteran's hearing loss was not aggravated beyond the natural progression during service as the January 1967 separation audio examination results reflect normal hearing at 4000 Hz.  (It is noted that in rendering an opinion, the examiner did not convert the Veteran's in-service audiology results to ISO standards.  However, such a conversion is not warranted when rendering an opinion regarding threshold shifts, as the shift remains the same regardless of whether the results are converted.  In addition, the Veteran's hearing acuity was normal upon separation regardless of conversion.)  The Board finds that the October 2011 VA examination report is highly probative evidence that the Veteran's hearing loss did not worsen during service.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service noise exposure or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the hearing loss disorder and had sufficient facts and data on which to base the conclusion.  Additionally, the examiner took into account the audiometric test results from the Veteran's enlistment and separation physicals when coming to her conclusion.  Therefore, the Board finds that the October 2011 VA examination report and addendum opinion is of great probative value.

Conversely, the Board gives little probative value to the February 2007 audiological examination report which does not indicate that the examiner reviewed the claims file prior to offering his opinion that the Veteran's hearing loss and tinnitus began in service.  The February 2007 examiner did not discuss the Veteran's 1965 report of medical examination demonstrating preexisting hearing loss or the 1967 separation examination report reflecting normal hearing.  As the examiner's opinion is based on an incomplete factual history, it is provided little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, while the Veteran is competent to report on the condition of his hearing and has asserted that he did not have hearing loss prior to service, the Board finds the contemporaneous medical records from service are more probative than his statements made after separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  As described, the Veteran's pre-service high frequency hearing loss was clearly noted at entrance and the 1967 separation examination report reflects that no aggravation occurred during service.

As the Veteran's hearing loss was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service.  Because the evidence does not demonstrate worsening of hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's preexisting hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  As such, service connection for bilateral hearing loss is not warranted.


IV. Service Connection - Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, to include the July 2007 and October 2011 VA examinations.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.

However, the Veteran's service treatment records are devoid of reference to tinnitus.  Specifically, the Veteran denied any ear, nose, or throat trouble on the January 1967 report of medical history completed at separation.  The corresponding report of medical examination is also negative for any indication that the Veteran experienced tinnitus at the time of separation.  A July 1967 VA examination report reflects that the Veteran had normal ear canals and intact ear drums but made no mention of tinnitus.  In his September 1977 claim the Veteran did not assert that he had tinnitus at that time.  In March 1994 the Veteran sought VA treatment for hearing loss and did not report tinnitus.  While the Veteran has testified and asserted that he has experienced tinnitus since service, the medical evidence does not demonstrate that he complained of or experienced tinnitus until 2007.

The first reference to tinnitus in the medical record appears in the February 2007 audiological examination.  As described above, the examiner opined that the Veteran's hearing loss and tinnitus likely began in service.  However, as the examiner did not review the Veteran's record and was unaware of his preexisting hearing condition, the opinion is provided little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, the July 2007 VA examination report reflects that the Veteran began experiencing tinnitus approximately 18 months prior.

Further, the October 2011 VA examination report contains an opinion that the Veteran's tinnitus was less likely as not caused by or the result of service.  The examiner noted that the tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, which preexisted service.  The examiner based his opinion in part on the absence of any in-service complaints of tinnitus, including no notation of tinnitus at the 1965 enlistment examination or 1967 separation examination.

Based on the evidence described, the Board finds that service connection for tinnitus is not warranted.  In this case the evidence does not demonstrate that the Veteran's tinnitus is directly related to service.  Specifically, the 2011 examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss which preexisted service and that it was less likely as not caused by or related to service.  The evidence is also against a finding of continuity of symptomatology.  As discussed, the Veteran has asserted and testified that he has experienced tinnitus since service.  However, the contemporaneous evidence contradicts these statements and in this regard, the Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran did not report tinnitus in service or at the time of separation.  He also did not claim service-connection for tinnitus in 1977 when he sought service connection for his hearing loss.  The first medical record of tinnitus appears in 2007 approximately 40 years after separation.  Additionally, at the July 2007 VA examination the Veteran reported that his tinnitus had begun 18 months earlier.  Based on the evidence described here, the Board does not find that the Veteran has consistently reported experiencing tinnitus since service and therefore, continuity of symptomatology has not been established.

In sum, there is no probative contradictory medical opinion of record.  As indicated, the Board has considered the Veteran's statements that his tinnitus is due to his military service, and such statements are supportive of a diagnosis of the disability.  However, his statements do not demonstrate that the tinnitus had its onset in service or as a result of service or that he has experienced symptoms since separation.  Accordingly, the Board determines that the weight of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, his claim for service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


